       Case 3:20-cv-00477-DPJ-FKB Document 12 Filed 10/14/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

ORIGIN BANK                                                                           PLAINTIFF

V.                                                    CIVIL ACTION NO. 3:20cv477-DPJ-FKB

KENNETH H. COGHLAN                                                                 DEFENDANT

                                      FINAL JUDGMENT

       For the reasons given in the Order granting Defendant’s Motion to Dismiss, entered in

this case on this date, the Court hereby enters a judgment, pursuant to Rule 58 of the Federal

Rules of Civil Procedure.

       ACCORDINGLY, IT IS HEREBY ORDERED AND ADJUDGED that this case is

dismissed without prejudice.

       SO ORDERED AND ADJUDGED this the 14th day of October, 2020.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE
